Citation Nr: 0202693	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the 50 percent evaluation for varicose veins, 
right lower extremity, status post vein stripping (varicose 
veins, right leg), was properly reduced to 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins, 
right lower extremity, status post vein stripping (varicose 
veins, right leg), currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher initial disability rating for 
varicose veins, left lower extremity, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 until February 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from June 2000 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.

The most recent appellant's brief submitted in January 2002 
only addresses the veteran's varicose veins with respect to 
his right leg.  The Board notes, however, that the VA Form 
646 equivalent presents an increased rating claim with 
respect to the left leg as well.  The Board finds that this 
issue is properly on appeal and will be considered at this 
time.


REMAND

In his March 2001 Substantive Appeal, the veteran requested a 
personal hearing before the BVA at the local VA office.  No 
such hearing has yet been scheduled.  As there is no evidence 
to indicate that the veteran has withdrawn this request, the 
hearing must be conducted in accordance with the veteran's 
request before any determination on the merits may be 
undertaken.     

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO at the next available 
opportunity.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




